28 A.3d 346 (2011)
302 Conn. 930
Joseph KOPYLEC
v.
TOWN OF NORTH BRANFORD.
SC 18852
Supreme Court of Connecticut.
Decided September 20, 2011.
Vincent T. McManus, Jr., Wallingford, in support of the petition.
John M. Gesmonde, Hamden, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 130 Conn.App. 146, 23 A.3d 51, is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's denial of the plaintiffs application to discharge the lien of the town of North Branford?"
EVELEIGH and HARPER, Js., did not participate in the consideration of or decision on this petition.